Appeal by the defendant from a resentence of the County Court, Suffolk County (Efman, J.), imposed March 6, 2008, after remittitur from this Court (see People v Penna, 47 AD3d 844 [2008]).
Ordered that the resentence is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Spolzino, J.P., Santucci, Angiolillo and Leventhal, JJ., concur.